Citation Nr: 0519009	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  01-10 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for liver disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Washington, DC Department of Veterans Affairs (VA) Regional 
Office (RO).  Thereafter, jurisdiction over the case was 
transferred to the Los Angeles, California RO.  In November 
2002, the veteran provided testimony before the undersigned 
Veterans Law Judge at a hearing at the RO in Los Angeles.  A 
transcript of the hearing is of record.  This case was before 
the Board in August 2003 when it was remanded for additional 
development.

The issue of entitlement to service connection for bilateral 
hearing loss disability is addressed in this decision.  The 
remaining issues are addressed in the remand that follows the 
order section of this decision.  


FINDING OF FACT

The auditory thresholds for each ear at the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are less than 40 
decibels (dB); the auditory thresholds for at least three of 
these frequencies in each ear are not 26 dB or greater; and 
the speech recognition score for each ear is not less than 94 
percent.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or 
aggravated during active service, nor may the incurrence or 
aggravation of bilateral sensorineural hearing loss during 
active service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in the claimant's 
possession that pertains to the claim.  

With regard to the veteran's claim for service connection for 
bilateral hearing loss disability, the Board notes that a 
substantially complete claim was received and initially 
adjudicated prior to the enactment of the VCAA.  

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letters dated in December 2003 and June 2004.  He was given 
ample time to respond.  Thereafter, the RO readjudicated the 
veteran's claim in October 2004.  Furthermore, in this case, 
there is no indication or reason to believe that the RO's 
decision would have been different had the claim not been 
adjudicated before the RO provided the notice required by the 
VCAA and the implementing regulations.  Therefore, the Board 
believes that the RO properly processed the claim following 
compliance with the notice requirements of the VCAA and the 
implementing regulations and that any procedural error by the 
RO was not prejudicial to the veteran. 

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence (to include the veteran's 
service medical records) has been obtained.  In addition, the 
veteran underwent appropriate examinations, most recently in 
June 2004.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations 

Accordingly, the Board will address the merits of this claim. 

Factual Background

The veteran served on active duty from May 1982 to July 1992.  
An April 1982 enlistment audiogram revealed pure tone 
thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
20
LEFT
25
25
35
35
30

A March 1983 audiogram revealed pure tone thresholds, in 
decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
30
LEFT
10
10
30
25
35

A November 1988 audiogram revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
20
25
LEFT
20
15
30
20
25

Hearing conservation was recommended at that time.  A January 
1990 audiogram revealed pure tone thresholds, in decibels, as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
10
LEFT
5
30
20
20
20

The examiner noted that the veteran was not routinely exposed 
to hazardous noise.

In April 1997, the veteran submitted a claim for service 
connection for (in pertinent part) bilateral hearing loss 
disability.

On VA contract audiological evaluation in November 1997, the 
veteran reported that his hearing loss had been found two 
years ago.  An audiogram revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
35
30
LEFT
25
20
30
35
35

During a November 2002 travel Board hearing, the veteran 
testified that he began having problems with his hearing 
during his military service.  He stated that since that time, 
his hearing has gotten progressively worse.

On VA audiological evaluation in June 2004, the veteran 
complained of problems localizing sound and hearing 
conversation in the presence of background noise.  The 
veteran reported that he was exposed to noise from diesel 
forklifts both during his military service and thereafter; he 
denied any recreational noise exposure.  An audiogram 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
30
25
LEFT
15
15
25
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2003).  Moreover, service incurrence or aggravation of 
organic disease of the nervous system (to include 
sensorineural hearing loss) may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As indicated hereinabove, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this regard, it should be pointed out that impairment in 
hearing acuity is not considered a disability for purposes of 
an award of service connection unless audiometric test 
results, including speech recognition scores, have reached a 
certain level.  The provisions of 38 C.F.R. § 3.385 provide 
that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

After a thorough review of the record, the Board finds that 
the veteran does not have bilateral hearing loss disability 
for service connection purposes.

As noted above, audiograms obtained during service and post-
service VA audiological evaluations disclosed pure tone 
thresholds of less than 40 decibels at the pertinent 
frequencies, and thresholds of 26 decibels or greater at less 
than three of the pertinent frequencies for both ears.  
Furthermore, word recognition ability as measured during the 
veteran's June 2004 VA examination was not less than 94 
percent in either ear.  The Board has taken into 
consideration the veteran's reports of noise exposure in 
service.  However, the foregoing examination results 
establish that the veteran's hearing loss is not to the 
degree required to establish the presence of a disability for 
service connection purposes.

(Parenthetically, the Board notes that additional service 
medical records, to include an April 1982 enlistment 
examination report and a March 1983 audiogram, were received 
by the RO in November 2004, subsequent to the issuance of the 
October 2004 supplemental statement of the case and prior to 
the transfer of this case to the Board in May 2005.  While 
the RO apparently did not review these additional service 
medical records and issue a supplemental statement of the 
case, see 38 C.F.R. § 19.31 (2004), the fact remains that 
there is no evidence of current disability for VA purposes in 
this case.  Neither the service medical records nor the post-
service medical evidence (including a 2004 VA examination 
report) show hearing loss disability under 38 C.F.R. § 3.385.  
In the Board's opinion, therefore, any procedural errors on 
the RO's part were insignificant and non-prejudicial to the 
veteran.  Accordingly, appellate review may proceed without 
prejudice to the veteran.  

In conclusion, the Board has determined that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss disability.  
In so concluding, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied. 


REMAND

The Board notes that since the issuance of the last 
supplemental statement of the case (SSOC) in October 2004, 
additional pertinent evidence has been associated with the 
veteran's claims folders.  Specifically, additional service 
medical records were received by the RO and associated with 
the claims folder in November 2004.

Unfortunately, the RO has not issued an SSOC considering this 
additional evidence.  Because the additional evidence is 
pertinent to the issues remaining on appeal, it must be 
reviewed by the RO, and an SSOC furnished if the appeal 
remains denied.  38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2004).

Moreover, in the August 2003 Remand, the RO was directed, in 
part, to obtain a VA medial opinion as to the etiology of any 
currently present tinnitus.  This development was not fully 
accomplished and the VA examination report is not adequate 
for adjudication purposes.

Specifically, the Board notes that the veteran was afforded a 
VA audio examination in June 2004.  The examiner noted the 
veteran's complaints of constant, bilateral tinnitus since 
service; however, he did not provide the requested etiology 
opinion.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the RO's failure to follow 
the directives in the August 2003 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Accordingly, the appeal is REMANDED to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for the 
following actions:

1.  The RO or the AMC should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the etiology of any currently 
present tinnitus.  Any indicated studies 
should be conducted.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examiner.

The examiner should determine if the 
veteran has tinnitus and if so should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the disability is etiologically related 
to service.

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Thereafter, the RO or the AMC should 
readjudicate the claims for service 
connection for tinnitus, liver 
disability, headaches and hypertension, 
taking into account all evidence received 
since the October 2004 SSOC.  

4.  If the benefits on appeal are not 
granted to the veteran's satisfaction, 
the veteran should be furnished an SSOC 
and provided an appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


